Citation Nr: 1456253	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for acid reflux, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol abuse and dysthymic disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

5.  Entitlement to an initial rating in excess of 30 percent for PTSD with alcohol abuse and dysthymic disorder.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1968 to June 1972.  He served in the Republic of Vietnam from December 1968 to June 1970 and is a recipient of the Purple Heart Medal and Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not contain any documents.  The electronic folder in Virtual VA includes copies of VA treatment records dated through September 2012, which have been reviewed by the RO and the Board.  

The issues of entitlement to service connection for sleep apnea, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's acid reflux did not manifest in service, is unrelated to service or a disease or injury of service origin, and is not proximately due to or aggravated by service-connected PTSD with alcohol abuse and dysthymic disorder.  

2.  The Veteran's psychiatric symptoms have been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory with routine behavior, self-care, and conversation normal), but not occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for acid reflux, to include as due to service-connected PTSD with alcohol abuse and dysthymic disorder, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The criteria for an initial rating in excess of 30 percent for PTSD with alcohol abuse and dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Regarding the increased rating claim for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

Regarding the service connection claim for acid reflux, the RO provided the Veteran with notification letters in December 2010 and February 2011 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Furthermore, the notice letters informed him of what the evidence must show to substantiate a claim for service connection, to include on a secondary basis.  The letters also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service reserve treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative.

In this case, the Veteran's service treatment records (STRs) from his active duty service are not available.  See July 2010 Memorandum.  When a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  In addition, when VA is unable to produce records that were once in the government's custody, an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2).  The RO complied with these requirements in a July 2010 letter, which provided the relevant information regarding the missing service records. 

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed acid reflux.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As further explained below, although the Veteran has complained of recurrent symptoms, there is no indication that these symptoms might be associated with service or a service-connected disability.  As such, a VA examination is not warranted. 

Regarding the increased rating claim for PTSD, the Veteran was afforded VA examinations in March 2010, February 2011, and September 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the increased rating claim because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  In this case, the Veteran does not allege, nor does any evidence show, that his service-connected PTSD has worsened since the September 2012 VA examination.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues herein decided.  


II.  Service Connection for Acid Reflux

In October 2010, the Veteran filed a claim for service connection for acid reflux, asserting that his acid reflux was possibly secondary to a mental condition/PTSD.  He said that he used over the counter medication for this condition and had never sought any treatment.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) ; Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id. at 1376-77.  In short, the Board cannot determine the lay evidence as to diagnosis and nexus lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, there are no active duty STRs.  The Veteran's STRs from his reserve service are negative for any complaint, treatment, or diagnoses related to acid reflux.  At examinations conducted in January 1983, May 1984, April 1985, April 1986, June 1987, August 1988, July 1989, June 1990, and June 1992, his abdomen and viscera were normal.  On corresponding reports of medical history, he denied having or having had frequent indigestion and stomach trouble.  

A May 1994 private medical record indicates the Veteran complained of heartburn.  The assessment was dyspepsia and he was instructed to use Zantac.  The Veteran's VA medical records dated from February 2010 to September 2012 do not show any complaints, treatment, or diagnoses related to acid reflux.  He denied any nausea or vomiting.  See e.g., September 21, 2011 Primary Care Note (Virtual VA, pg. 8).

Regarding the question of direct service connection, the Veteran does not allege nor does the evidence show that acid reflux manifested during active duty service.  Furthermore, his service reserve records indicate he denied having indigestion or stomach problems during the years following active duty.  The medical evidence reflects that the Veteran was treated for heartburn in May 1994 - 22 years after he was discharged from active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In sum, there is no competent lay or medical evidence linking the Veteran's complaints of acid reflux directly to active duty service.

There is also no competent medical evidence linking the Veteran's complaints of acid reflux to his service-connected PTSD.  Although he is competent to describe his symptoms, he is not competent to relate these symptoms to his service-connected PTSD.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue - the development of an internal gastrointestinal disorder, as opposed to a readily observable disorder such as the presence the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his symptoms are related to his service-connected psychiatric disability.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for acid reflux, to include as secondary to service-connected PTSD with alcohol abuse and dysthymic disorder.  Hence, the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Increased Rating for PTSD

In an October 2011 rating decision, the RO granted service connection for PTSD with alcohol abuse and dysthymic disorder and assigned a 30 percent rating effective January 14, 2010.  The Veteran filed a notice of disagreement (NOD) with the disability rating assigned.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118 .

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

During the March 2010 VA examination, the Veteran reported that he had sleep problems while he was working as a police officer, that his job was extremely stressful, and that he would drink heavily to "black the job out."  He reported having disturbing dreams for many years, feeling depressed, and being stressed about his daughter's health problems.  He said he had some thoughts of suicide when he went through a divorce 15 years ago, but none since that time.  He reported that he and his ex-wife/girlfriend had been living together for the past 3 years.  The Veteran reported that since retiring, he had met two golf buddies.  He and his wife had met some people out at local restaurants and clubs, but he did not have an active social life.  He attended church twice per month.  On mental status examination, the Veteran was appropriately dressed and groomed.  He did not appear in any acute distress, but seemed fairly discouraged and despondent.  He knew the correct date and day of the week.  He displayed some concentration and recall deficits, which may have indicative of long-term alcohol abuse.  He reported having disturbed sleep and dreams, not exclusively related to military stressors.  He did not report significant flashbacks, startle responses, or hypervigilance.  He completed a 36-year career as a police officer and retired in 2009.  He described difficulties in getting along with the chain of command, but no performance problems.  He reported anhedonia and a loss of motivation.  The examiner noted a long history of alcohol dependence, which affected and exacerbated his sleep problems.  The examiner indicated that the Veteran displayed a number of symptoms of adjustment disorder with depression.  The examiner diagnosed dysthymic disorder and alcohol dependence and assigned a GAF score of 64.  

VA outpatient medical records reflect that the Veteran was seen periodically by a nurse practitioner and psychologist for mental health and substance abuse issues.  He also attended group therapy sessions.  In March 2010, he reported that his alcohol use was stable - 8 drinks, 7 days a week.  He reported feeling "grumpy."  On mental status examination, he was mildly dysthymic.  Speech was normal.  Thought processes, memory and orientation, judgment, and insight were intact.  

In April 2010, the Veteran described a history of depression related to his first divorce and a shooting incident while on the police force.  He reported feelings of vague suicidality at those times, but not currently.  He reported anhedonia and anergia.  He said he liked to go to the ocean and play golf for fun, but felt better just staying at home many days.  He denied feeling hopeless or helpless.  He said he had difficulty concentrating on things and sitting for long periods of time.  He reported feeling irritable, but more so when he was working.  He denied having panic attacks and agoraphobia.  On mental status examination, his affect was euthymic.  His speech was normal and he denied suicidal and homicidal ideations.  His thought processes were linear and logical and his memory and orientation were good.  His judgment and insight were also good.  The nurse practitioner diagnosed PTSD and depressive disorder and assigned a GAF score of 55.  Two days later, he was seen by a clinical psychologist.  He described a history of excessive alcohol use and was encouraged to reduce his alcohol consumption.  The mental status examination findings were similar to those above.  The psychologist diagnosed alcohol dependence and PTSD by history and assigned a GAF score of 65.  He was seen in May 2010 and June 2010 with similar findings.

In August 2010, the Veteran reported increased sadness and decreased energy level.  He said he had stopped taking citalopram and was encouraged to resume taking his medication.  On mental status examination, he was mildly dysthymic.  His affect was full in range and mood congruent.  Speech, memory, judgment, and insight were intact.  He denied suicidal and homicidal ideations.  Later that month on mental status examination, he appeared dysthymic and anxious.  In September 2010, he was also noted to be dysthymic.  Later that month, his mood was described as appropriate for the content of the session.  His memory was accurate and his judgment and insight were fair.  He was assigned a GAF score of 65.  In October 2010, the Veteran reported that he was somewhat consistent with bupropion and found it only slightly effective.  He reported that he continued to be depressed and had mood swings.  His sleep and nightmares were controlled with trazodone.  He reported having difficulty concentrating.  On mental status examination, he was euthymic and he denied suicidal ideation.  A GAF score of 55 was assigned by a nurse practitioner.  In November 2010, he reported that his drinking had increased slightly.  He stated that he had recently moved and continued to play golf and walk regularly.  In December 2010, he complained of anergia.  He reported that his mood was good.  A GAF score of 55 was assigned. 

In January 2011, the Veteran reported that his drinking consumption had slightly increased.  He also reported guilt associated with the quantity of his drinking.  He reported that his mood had slightly improved and his was euthymic on mental status examination.  

The report of a February 2011 VA examination reflects the Veteran's complaints of disturbed sleep.  He said he played golf once or twice a month and tried to go for walks.  He said he had minimal social contact and preferred to be a loner.  He said he had one friend with whom he occasionally visited.  He reported that he continued to drink 8 to 10 beers a day.  He resided with his girlfriend and his disabled daughter.  On mental status examination, the Veteran's overall functioning appeared to have changed little from his last evaluation.  He was appropriately dressed and neatly groomed.  His personal hygiene appeared to be adequate.  He seemed less discouraged and despondent than at the earlier evaluation.  He was able to name the presidents correctly in reverse order, which was an improvement over his last visit. He knew the day of the week and month, but not the date.  He was able to repeat 3 of 3 words on immediate presentation and recalled 2 of 3 after delay.  He was able to spell the word "world" correctly forwards and backwards.  Overall, his alertness, reasoning, judgment, concentration, recall, and communication abilities appeared to have improved relative to his last assessment.  The Veteran reported that his mood was 5/10.  He said that his relationship with his girlfriend tended to be up and down, but overall, they got along fairly well.  He continued to care for his disabled daughter.  He had minimal social outlets.  The examiner noted that the Veteran had a number of post military stressors and that it did appear that he had "low-grade" PTSD symptoms that had been exacerbated by other stressors over the years.  The examiner diagnosed PTSD, dysthymic disorder, and alcohol dependence, and assigned a GAF score of 61.

In March 2011, the Veteran reported an increase in his alcohol consumption.  He also reported feeling very stressed with familial matters and experiencing more irritability and sleep disturbance.  On mental status examination, he was mildly dysthymic.  In April 2011, he reported that he rarely took his bupropion and had stopped taking trazodone because it made him lethargic the next day.  He reported that his mood was good and he was noted to be euthymic on mental status examination.  His GAF score was 55.  In May 2011, he reported that he was moody, feeling down, and negative about everything.  He declined drinking with friends because of his irritable mood, which was noted to be significantly out of character.  On mental status examination, his mood was noted as mildly dysthymic.  He denied any suicidal or homicidal ideations.  In June 2011, he reported that his mood was up and down and that he was inconsistent with his medication.  He was encouraged to take his medication as prescribed.  His mood was described as mildly dysthymic.  In July 2011, he reported that he was attempting to increase his activity level and his mood continued to be down.  He was noted to be mildly dysthymic.  In August 2011, he reported being awoken with intrusive thoughts of a traumatic military experience.  He said he continued to feel very anxious for several hours.  He played golf later that day to distract himself.  He was noted to be mildly anxious.  Later that month, it was noted that he was inconsistent with his medication and continued to struggle with alcohol consumption.  He also complained of having difficulty concentrating.  On mental status examination, his mood and affect were euthymic.  His self-rated mood was 6/10.  A GAF score of 55 was assigned.  In December 2011, he reported that he decreased his drinking two days per week.  He said his mood was "so/so" and he reported having low energy and anhedonia.  His mood was described as mildly dysthymic.  A GAF score of 65 was assigned. 

In January 2012, the Veteran reported that he had increased his efforts to change his alcohol consumption.  He described his mood as mediocre and said he just did not care sometimes.  He denied suicidal or homicidal ideation.  His mood was noted to be mildly dysthymic and he was assigned a GAF score of 65.  In February 2012, he said he had not taken bupropion for some time due to it making him tired and his aversion to taking medication.  He reported that his mood was fair and stable.  On mental status examination, his mood was euthymic.  His self-rated mood was 5/10.  A GAF score of 55 was assigned.  Later that month, he reported that his depression had increased.  His mood was described as mildly dysthymic and a GAF score of 65 was assigned.  In April 2012, he reported that his alcohol consumption increased significantly after his daughter was hospitalized two weeks previously.  He said he felt helpless and his anxiety levels had increased significantly.  On mental status examination, he appeared dysthymic and anxious.  A GAF score of 65 was assigned.  In June 2012, he reported that his drinking was up and down.  He stated that his mood was grouchy and moody.  He appeared mildly dysthymic and a GAF score of 60 was assigned.  In August 2012, he reported that he had been drinking way too much and noted increased depression, sleeping excessively, and increased isolation.  On mental status examination, he was mildly dysthymic and a GAF score of 60 was assigned.  

The report of a September 2012 VA examination reflects that the Veteran continued to live in his own home with his ex-wife/girlfriend and disabled daughter.  He maintained infrequent contact with family and friends.  Otherwise he avoided public and social activities, although he attended a yearly military-related conference in Washington, DC.  He reported that he was retired from police work and did not report any relationship between his PTSD and the decision to stop working.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's affect was slightly flat and his mood was dysthymic.  He generally demonstrated an absence of pleasure and no sense of happiness or contentment in life.  He felt alienated form others.  He became "misty" when there was a brief discussion of his military traumatic events.  His communication skills were excellent and he had good ability to retrieve historical information.  The examiner indicated that the Veteran's complaints of some reduction in attention and concentration might be a consequence of alcohol rather than PTSD.  It was noted that the Veteran reported nightmares about 2-3 times per week, hypervigilance, 4-5 intrusive experiences during the day, including some flashbacks.  He also reported irritability with his ex-wife.  He said he generally avoided public places due to anxiety and only attended one out of every five family reunions.  The examiner indicated that the Veteran continued to meet the criteria for PTSD with minimal changes since the previous examination.  A GAF score of 60 was assigned, which represented mild to slightly moderate impact on social functioning.  The examiner indicated that due to all of the Veteran's mental diagnoses, he had occupation and social impairment with occasional decrease in work efficiency and intermittent period so inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In this case, the Veteran has exhibited psychiatric symptoms among the criteria for 30 and 50 percent ratings; however, overall, when considering the frequency and severity of his symptoms, a rating in excess of 30 percent rating is not warranted.  During the appeal period, the Veteran had periods of dysthymia, often described as "mild."  He also had periods of euthymia.  This corresponds to his reports of feeling up and down and having mood swings.  The September 2012 VA examiner described impairment of social functioning as "mild to slightly moderate."  Primarily, he complained of depression, irritability, disturbed sleep, lack of energy and motivation, difficulty concentrating, hypervigilance, and social isolation.  The 30 percent rating contemplates impairment due to similar symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, which are similar in frequency and severity as those symptoms described by the Veteran and his health care providers.  

Although the Veteran exhibited symptoms among the criteria for a 50 percent rating, such as disturbances of motivation and mood, mild memory impairment during the March 2010 VA examination, and difficulty in establishing and maintaining effective work and social relationships, the overall severity and frequency of his symptoms did not meet the criteria for a 50 percent rating.  The Veteran did not exhibit other symptoms similar in severity as to those listed under the criteria for a 50 percent rating.  His speech was normal.  He denied recurrent panic attacks.  He did not have difficulty understanding complex commands and did not exhibit impairment of long-term memory loss.  He also did not exhibit impaired judgment or thinking.  Significantly, the September 2012 VA examiner opined that the Veteran's mental diagnoses resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a 30 percent rating.  Because the examiner's opinion was based on a complete review of the claims file and an evaluation of the Veteran, it is highly probative.   For these reasons, the Board finds that the Veteran's psychiatric symptomatology is best characterized by the criteria for a 30 percent rating, rather than a 50 percent rating. 

The Veteran's GAF scores ranged from 55 to 65 during the appeal period.  The GAF scores of 55, which were primarily assigned by a VA nurse practitioner, are generally indicative of moderate symptoms.  The Veteran's attorney argues that these scores are indicative of a higher rating.  See July 2013 letter.  The scores of 55, however, were often given irrespective of the Veteran's complaints and the clinician's observations as to symptoms.  For example, in February 2012, the Veteran reported that his mood was fair and stable.  His self-rated mood was 5/10 and he was noted to be euthymic.  Nonetheless, the nurse practitioner assigned a GAF score of 55.  A few days earlier, in January 2012, the Veteran reported that his mood was mediocre and he was noted to be mildly dysthymic.  The clinical psychologist assigned a GAF score of 65.  Given the discrepancies in the GAF scores, the severity and frequency of the Veteran's symptoms as described by him and by his healthcare providers are much more probative as to the level of impairment.  For the reasons explained above, the Board finds the severity and frequency of his symptoms are most consistent with a 30 percent rating.  

In reaching this decision, the Board considered the Veteran's lay statements.  The Veteran is competent to report his psychiatric symptoms, including depression, anxiety, sleep disturbance, hypervigilance, irritability, and social isolation.  See Jandreau, 492 F.3d at 1376-77.  The Board also finds his statements to be credible and consistent with the evaluation assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's general lay assertions.  In consideration of the above, the Board finds that a rating in excess of 30 percent rating for PTSD is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the psychiatric symptoms described by the Veteran are contemplated by the applicable rating criteria.  The criteria contemplate the frequency and severity of his service-connected psychiatric symptoms and their impact on social and occupational functioning.  Hence, the evidence compels the conclusion that the degree of impairment in this case does not rise to the level that application of the regular schedular standards are impractical.  Therefore, referral for consideration of an extraschedular rating for disabilities at issue is not warranted.  38 C.F.R. § 3.321(b)(1).

As a final matter, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, in his February 2012 NOD, the Veteran's attorney indicated that the Veteran stated that he quit his employment due to his difficulty with maintaining relationships and that he felt he did not belong anymore.  However, the September 2012 VA examiner noted that the Veteran retired and did not report any relationship with that decision and his PTSD.  Other medical records indicate that the Veteran retired willingly and do not mention any association between his decision to retire and his PTSD.  For these reasons, the Board does not find that a claim for TDIU has been raised by the record.  Therefore, it is not deemed to be a component of the current appeal.


ORDER

Entitlement to service connection for acid reflux, to include as due to service-connected PTSD, is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD with alcohol abuse and dysthymic disorder is denied.


REMAND

The claims for service connection for sleep apnea, hypertension, and erectile dysfunction are being remanded to afford the Veteran VA examinations and medical opinions.  

A VA examination is needed to address the etiology of the Veteran's hypertension.  A June 1982 service reserve record indicates the Veteran had a 1-year history of high blood pressure and had been on medication for one month.  The Veteran's DD214 indicates that he served in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed that he was exposed to herbicides, including Agent Orange.  The National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Accordingly, the Board finds that the AOJ should obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A VA examination is also needed to address the etiology of the Veteran's sleep apnea.  Private treatment records indicate that the Veteran reported recurrent snoring and symptoms of a sleep disorder in April 1993.  In June 1993, a sleep clinic evaluation indicates that he had a long history of severe snoring and observed apneas.  The sleep study showed mild REM sleep apnea.  In October 2010, the Veteran filed a claim for service connection for sleep apnea, asserting that it was possibly secondary to his mental disorder/PTSD.  The Board finds that a VA examination would be helpful in resolving this issue.  See 38 C.F.R. § 3.159(c)(4).  

Regarding erectile dysfunction, the Veteran claims that the condition is secondary to his hypertension and that it began when he started taking medication for hypertension.  See October 2010 claim.  As such, the claim for service connection for erectile dysfunction is inextricably intertwined with the claim for service connection for hypertension.  Therefore, the claims must be considered together.

While this case is on remand, any outstanding VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center, including the Charleston VA Medical Center, and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

If so, the examiner should also state whether the Veteran's erectile dysfunction was caused by or permanently aggravated by his hypertension.

3.  After the development requested in item (1) is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred in or aggravated by his active duty service.  

The examiner should also state whether the Veteran's sleep apnea was caused by or permanently aggravated by his service-connected PTSD with alcohol abuse and dysthymic disorder.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


